ELECTRONIC RECORD
                                                                              Oil-/?
COA#         06-14-00083-CR                      OFFENSE:        21.11
Companion cases
             Robert Shayne Kinslow v. The
STYLE:       State of Texas                      COUNTY:         Red River

                       Modified as Modified
COA DISPOSITION:       Affirmed                  TRIAL COURT: 6th District Court


DATE: 12/19/14                     Publish: No   TC CASE #:      CR01648




                         IN THE COURT OF CRIMINAL APPEALS Q Jk *t m/fT

          Robert Shayne Kinslow v. The State
STYLE:    of Texas                                    CCA#:
                                                                              QH-Zf
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^&FQi0p                                     JUDGE:

DATE:      Oil&l&OlS-                                 SIGNED:                      PC:

JUDGE:      fM Uts^t^                                 PUBLISH:                     DNP:




                                                                                   MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD